          Case
           Case1:20-cv-09273-PKC
                1:20-cv-09273-PKC Document
                                   Document13-1
                                            14 Filed
                                                Filed03/23/21
                                                      03/23/21 Page
                                                                Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - -X
DAVID F. ADAM, MICHAEL ANGELOS, JAMES Case No.: 1:20-9273 (PKC)
CAMPBELL, DAVID CICALESE, PATRICK
DOLAN, ANISSA FRUCCI, ROGER J.
GIESINGER, JAMES R. GRAY, JR., BENNY                              SCHEDULING ORDER
HOLLAND, JR., SHAREEN LARMOND, JOHN
NARDI, BERNARD O’DONNELL, JAMES H.
PAYLOR, JR., KENNETH RILEY, ALAN ROBB,
WILLIE SEYMORE, MICHAEL VIGNERON, AS
TRUSTEES OF THE MANAGEMENT-ILA
MANAGED HEALTH CARE TRUST FUND, FOR
AND ON BEHALF OF THE MANAGEMENT-ILA
MANAGED HEALTH CARE TRUST FUND,

                                   Plaintiffs,

         -against-

GT USA WILMINGTON, LLC,

                                    Defendant.
- -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - -X

         IT IS HEREBY ORDERED as follows:

         Counsel for all parties are hereby directed to appear before the undersigned for an Initial

Pretrial Conference in accordance with Rule 16 of the Federal Rules of Civil Procedure on April 29,

2021, at 2:00 p.m.




Dated:    March 23          , 2021
         New York, New York
